AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November I, 1987)



               Marco Antonio Sanchez-Banuelos                               Case Number: 3: 18-cr-03675-WVG

                                                                            Martha McNab Hall
                                                                            Defendant's Attorney


REGISTRATION NO. 63353298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Superseding Information

 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Numberls)
8:1325                            ILLEGAL ENTRY (Misdemeaoor)                                                 ls


 D The defendant has been found not guilty on comrt(s)                   ~~~~~~~~~~~~~~~~~~~




 ~    C01mt(s) 1 of Underlying Information is                                dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  6 Months


 ~    Assessment: $10 WAIVED
 ~    Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, September 25, 2018
                                                                          Date of Imposition of Sentence



                                                                          ~sLEvaALw
                                                                          UNITED STATES MAGISTRATE JUDGE
